        Case: 3:18-cv-00760-jdp Document #: 38-23 Filed: 12/26/19 Page 1 of 5
       11/15/2016 103620 AM Agnestari Health Care 9209292300 Page 3 of 4




                                         ( 1HAGNESIAN
                                             HEALTH.CARE
                                Fond du Lac Regional Clinic upun
                                          608 W Brown St
                                      VVaupun, WI 53963-1702
Patient Name:     BOUCHER, JOHN        •
DOB/Age/Sex:         1968     48 years Male               MRN:         322139
Adm/Disch Date: 11/9/2016       11/9/2016                 PT Location: Orthopedics
Financial Number: 0540675140                              PT Type:     OV Office Visit

                                              Clinic/Office Documents

DOCUMENT NAME:                                               Orthopedic Office/Clinic Note
SERVICE DATE/TIME:                                           11/9/201609:51 CST
RESULT STATUS:                                               Auth (Verified)
PERFORM INFORMATION:                                         Grossman Jr.MD,Thomas (11/9)2016 10:48 CST)
SIGN INFORMATION:                                            Grossman Jr.MD,Thomas (11/14/2016 08:37 CST)


NAME:          BOUCHER; JOHN
DOB:                 1968
MRN:           322139
DATE OF VISIT: 11/09/2016

Office Clinic Note

Mr. Boucher is a 48-year-old right-handed gentleman I have been asked to see by Nurse
Practitioner Tidguist from Jackson Correctional Facility for right shoulder problem. He
indicates the shoulder was not working very well, then there was a car accident. Since
then it has worked even less well. Re has pain with shoulder elevation and motion. He
also tells me that he had a biceps tendon tear that was treated surgically. He arrives
with an MRS.

Medications reconciled in Cerner.

Vital signs per the nurse's note.

Health screening reviewed; Is as per the form that is scanned into the chart.

OBJECTIVE: A pleasant gentleman. Cooperative with examination. Right shoulder is
examined. There is fairly obvious atrophy posteriorly. He has remarkably little shoulder
 motion. Distal neurovascular status is intact.

Plain films are reviewed and demonstrate proximal migration of the humerus with respect to
 the glenoid. Magnetic resonance imaging study is reviewed, which shows a high-riding
humeral head, supraspinatus tear full thickness with marked atrophy and retraction, marked
 atrophy of the infraspinatus. There is probably an itafraspinatus tear. Subscapularis
seems to be abnormal Also.

      SSION: -Chronic rotator cuff tear. This appears to be unrepairable.



                 Legend: *=Corrected @=Abnormal C=Critical L=Low H=High R=Result Comment


Report Request ID #: 10255527                         Page 1 of 2             Print Date/Time: 11/15/2016 10:35 CST




                                                                                                                      '1- I
            Case:10:3820
         I 1/152018 3:18-cv-00760-jdp        Document
                         AM Agnesian Health Care 9      #: 38-23
                                                   2300 Page 4 of 4    Filed: 12/26/19 Page 2 of 5




                              Fond du Lac Regional Clinic             upun
Patient Name: BOUCHER, JOHN                                           MRN:.             322139
Adm/Disch Date: 11/9/2016   11/9/2016                                 Financial Number: 0540675140

                                                 Clinic/Office Documents

PLAN: We talked about what options are available. In my opinion, the rotator Cuff tears
are un.repairable. Arthroplasty is not a very good option. As a temporizing measure, an
injection is offered. After obtaining verbal consent, the right subaoromial area was
prepped with alcohol, skin freezing spray, and injected with 40 mg of Depo-Medrol and some
 lidocaine. A Band-Aid is applied. 'Steroid flare prophylaxis discussed. In the
immediate postinjection period, he reports no improvement in his discomfort.

For Nurse Practitioner Tidgaist, please monitor his discomfort to see if he has any
response to the injection. Parenthetically, it should be noted that failure of response
to injection therapy is a grave prognostic indicator for any type of operative
intervention.

Thomas W Grossman,-ND

ATTENTION: Nurse Practitioner Tidguist

TWG/jif
DD:    11/09/2016 10:48:58
DT:    11/10/2016 11:53:29
Job.: 3822548 / Confi: U2130083

cc:     Jackson Correctional Inst

Electronically Signed Ely: Grossman Jr. MD, Thomas
On 11/14/2016 013:37 AM




                   Legend: *=Corrected @=Abnormal C=Critical L=1Low H=.High R=Result Comment


Report Request ID 4: 10255527                         Page 2 of 2           Print Date/Time: 11/15/2016 10:35 CST
               Case: 3:18-cv-00760-jdp Document #: 38-23 Filed: 12/26/19 Page 3 of 5
 11/09/2016 13:56 19203246548                                   WAUPUN MEDICAL IMAG                           PAGE 02/04




                                                t-:AGNESIAN
                                             "cal
                                                    /HEAMICARF
                                                VVaupun Memorial Hospital
                                                   820 W Brown Street
                                                 VVaupun, WI 53953-1702
 Patient Name:    BOUCHER, JOHN
 DOB/Age/Sex:          1968         48 years Male                     MRN:         182563
 Adel/nisch Date:
                                                                      PT Location: Medical Imaving
 Finarumber: 0303-00208
                                                                      PT Type:     PA Preadmrt
 Primary Care:    Institution NON-STAFF,Jackson
                                                                      Attending: Grossman Jr.MD,Thomas
                                                                      Admitting: Grossman Jr.MD,Thomas

                                                    Diagnostic Radiology
ACCESSION                     EXAM DATE/TIME        PROCEDURE           ORDERING                   STATUS
                                                                        PROVIDER
 XR-XX-XXXXXXX                11/9/2016 10:08 CST XR Shoulder Complete Grossman Jr MD.
                                                                                                   Auth (Verified)
                                                   Right                Thomas
Reason For Exam
(XR Shoulder Complete Right) Shoulder pain
Reference Report
RIGHT SHOULDER THREE VIEWS 11/9/2016 PROVIDER MD Thomas Grossman Jr.

HISTORY: Shoulder pain. Rotator cuff tear.

COMPARISON: None.

VIEWS: AP, Grashey, and scapular Y views of the hght shoulder.

FINDINGS: The shoulder joint is mildly narrowed with some inferior humeral spurring. There is only rnild elevation of the
humeral head. There are some benign luoencies in the humeral head. No fracture or dislocation is seen. The AC joint is
maintained.

IMPRESSION: Mild degenerative changes at the shoulder joint and mild elevation of the humeral head relative to the
glenoid,

Paul A. Larson, MD, FACR
Radiology Associates of the Fox Valley

RAFVWPN

1.2
      Final —

Electronically Signed by
Lamm MD, Paul A.                                                               RECD NOV 09            aio
On 11/09/ 2016 11:11 am

Dictated   On 11/09/2016   11:1/   am
PAL

cc: Institution NON-STAFF Jackson

Report Request ID ft: 10205316                        Page 1 of 1                Print Date/lime: 11/9/2016 11:45 CST
   Case: 3:18-cv-00760-jdp Document #: 38-23 Filed: 12/26/19 Page 4 of 5

/AL\ A
\ -17-iAGNESIAN
   \  HEALTHCARE




PATIENT: BOUCHER, JOHN
DOB:      1968
MRN: 322139
DATE OF VISIT: 11/09/2016

                                    ORRICE CI ;Mir NOTE
                                      ORTHOPEDICS

Mr. Boucher is a 48-year-old right-handed gentleman I have been asked to see by Nurse
Practitioner Tidquist from Jackson Correctional Facility for right shoulder problem. He
indicates the shoulder was not working very well, then there was a car accident. Since
then it has worked even less well. He has pain with shoulder elevation and motion. He
also tells me that he had a biceps tendon tear that was treated surgically. He arrives with
an MRI.

Medications reconciled in Cemer.

Vital signs per the nurse's note.

Health screening reviewed; is as per the form that is scanned into the chart

OBJECTIVE: A pleasant gentleman. Cooperative with examination. Right shoulder is
examined. There is fairly obvious atrophy posteriorly. He has remarkably little shoulder
motion. Distal neurovascular status is intact.

Plain films are reviewed and demonstrate proximal migration of the humerus with respect
to the glenoicL Magnetic resonance imaging study is reviewed, which shows a high-
riding humeral head, supraspinatus tear full thickness with marked atrophy and retraction,
marked atrophy of the infraspinatus. There is probably an infraspinatus tear.
Subscapularis seems to be abnormal also.

IMPRESSION: Chronic rotator cuff tear. This appears to be unrepairable.

PLAN: We talked about what options are available. In my opinion, the rotator cuff tears
are unrepairable. Arthroplasty is not a very good option. As a temporizing measure, an
injection is offered_ After obtaining verbal consent the right subacromial area was
prepped with alcohol, skin freezing spray, and injected with 40 mg of Depo-Medrol and
some lidocaine. A Band-Aid is applied. Steroid flare prophylaxis discussed. In the
immediate postinjection period, he reports no improvement in his discomfort.

For Nurse Practitioner Tidquist, please monitor his discomfort to see if he has any
response to the injection. Parenthetically, it should be noted that failure of response to
injection therapy is a grave prognostic indicator for any type of operative intervention.
Thomas W Grossman, MD

                                      Preliminary Copy                  RECID NOV 21 2016
Copy for Jackson Correctional East                                           Page 1 of 2      11.4
      Case: 3:18-cv-00760-jdp Document #: 38-23 Filed: 12/26/19 Page 5 of 5


        AGNESIAN
        HEALTHCARE




PATIENT: BOUCHER, JOHN
DOB:      1968
MRN: 322139


                Ashineymathimer_Tidquist

TWG/jif
DD: 11/09/2016 10:48:58
DT: 11/10/2016 11:53:29
Job #: 3822548

cc:       Jackson Correctional Ins-t




                                       Preliminary Copy

Copy for Jackson Correctional Inst                             Page 2 of 2
